Citation Nr: 0900595	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-17 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial evaluation in excess of 30 
percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 to June 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in June 2006 and August 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that hepatitis C is not related to the veteran's active duty 
service.

2.  The veteran's anxiety disorder is manifested by short- 
and long-term memory problems, difficulties sleeping, 
appropriate behavior, speech rate and flow within normal 
limits, a history of impaired impulse control, a history of 
homicidal thoughts, and a good history of minimal personal 
hygiene and other basic activities of daily living; he was 
found oriented to time, place, and person, without evidence 
of impairment of thought process or communication, delusions 
or hallucinations, suicidal ideation, obsessive or 
ritualistic behaviors, or panic attacks.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.301(d), 3.303 (2008).

2.  The criteria for an initial evaluation in excess of 30 
percent for anxiety disorder, claimed as PTSD, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in April 2006, advised the veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, including the opportunity to present 
pertinent evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Moreover, the veteran was provided a VA PTSD examination in 
June 2006 and two VA hepatitis C examinations.  Finally, 
there is no indication in the record that additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992). 

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).


A.  Hepatitis C

The veteran contends that he contracted hepatitis C during 
service, claiming that he contracted hepatitis C due to 
exposure to Agent Orange, exposure to blood and/or bodily 
fluids of other soldiers, and/or by sharing shaving razors.  
Historically, the veteran served on active duty from April 
1970 to June 1971.  As recorded on his Form DD 214, the 
veteran's inservice specialty was Infantryman, he was awarded 
a Combat Infantry Badge, and he served in Vietnam.

For service connection to be granted for hepatitis C, the 
evidence must show that the veteran's hepatitis C infection, 
risk factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must further show by competent medical 
evidence that there is a relationship between the claimed 
inservice injury and the veteran's current hepatitis C.  Risk 
factors for hepatitis C include intravenous (IV) drug use, 
blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See VBA letter 211B (98-110) November 30, 1998.  An injury or 
disease incurred during active service shall not be deemed in 
the line of duty if it is the result of alcohol or drug 
abuse, including the use of illegal drugs.  38 U.S.C.A. 
§ 105(a); 38 C.F.R. § 3.301(d).

The governing law provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
to an herbicidal agent unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(a) (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2008).  
Because the veteran served in Vietnam during the above 
mentioned time period and because there is no affirmative 
evidence establishing that the veteran was not exposed to an 
herbicidal agent, the veteran is presumed that have been 
exposed to herbicidal agents during his active duty service.  
With that said, however, VA regulations provide that if a 
veteran was exposed to an herbicidal agent, including Agent 
Orange, during active service, presumptive service connection 
is not warranted for hepatitis C.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Thus, the Board finds, as a matter 
of law, that the veteran is not entitled to service 
connection for hepatitis C on a presumptive basis.

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not warranted on a 
presumptive basis, direct service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact "incurred" during service.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  

The veteran's service medical records are negative for 
hepatitis C.  A review of the veteran's post service medical 
records reveal that hepatitis C was first diagnosed in August 
2003.  Although the veteran claimed that hepatitis C was 
first diagnosed sometime in 1975, requests for documentation 
of such diagnosis have gone unanswered.  

A treatment report dated in March 2004, diagnosed chronic 
hepatitis C.  As reported by the veteran, his risk factors 
included IV drug use from 1970 to 1973; intranasal cocaine 
use in 1970; exposure to blood while in combat and possibly 
through fist fights; multiple sexual partners; and a tattoo 
in approximately 1994; he stated that he did not have a blood 
transfusion prior to 1992, hemodialysis, body piercings, 
unexplained abnormal alanine aminotransferase value, or 
intemperate alcohol use.  The treatment report did not 
include an opinion as to the etiology of the veteran's 
hepatitis C.

In August 2006, the veteran underwent a VA examination to 
determine the presence, etiology, and severity of his 
hepatitis C.  It was noted during the examination that the 
veteran used heroine intranasally during his service in 
Vietnam and after until 1975.  Upon physical examination, 
there was no veteran had none of the stigmata of chronic 
liver disease and the veteran appeared "robust and to have 
good energy."  Ultimately, the examiner assigned the veteran 
a diagnosis of chronic hepatitis C "more likely than not 
related to intranasal heroin use, as likely as not in service 
as post-service to 1975.  There is no relation to Agent 
Orange."

In July 2006, the veteran participated in an Agent Orange 
Registry Examination at a VA facility.  The examination 
consisted of taking the veteran's social history, a review of 
the veteran's systems, and a thorough physical examination.  
While the examination report included a diagnosis of chronic 
hepatitis C, there was "[n]o evidence of a dioxin related 
medical condition."

From August 2006 to February 2007, the veteran received 
treatment for hepatitis C at both VA and private facilities.  
While each resulting report included a diagnosis of hepatitis 
C, none of them included an etiological opinion.

In November 2006, the veteran submitted a statement wherein 
he claimed that his current chronic hepatitis C was directly 
related to his service in Vietnam.  Specifically, the veteran 
claimed that none of the risk factors listed above were 
applicable to him prior to his active duty service.  
Moreover, the veteran contended that during his active 
service, his exposure to other soldiers' blood was "direct" 
and "extensive," which included carrying dead or wounded 
soldiers and being splattered by blood when soldiers around 
him were shot.  The veteran also opined that the common 
practice of sharing saving razors could have passed hepatitis 
C onto him.  Furthermore, while the veteran admitted that he 
used illicit drugs during service, he claimed that "it 
wasn't until some time after being diagnosed with hepatitis 
in 1975 that I became an intravenous drug user," suggesting 
that his drug use inservice was not the method by which he 
contracted the hepatitis C.  The veteran concluded this 
letter by describing the event giving rise to the 1975 
diagnosis; however, as yet, the veteran has not submitted any 
documentation of such diagnosis.

In February 2007, the veteran underwent a second VA 
examination to determine the presence, etiology, and severity 
of his hepatitis C.  As noted in the resulting report, the 
veteran's risk factors were: exposure to fresh blood, IV 
heroin use from 1970 to approximately 1980 or 1982, a total 
of five sexual partners, a tattoo from 1980, intranasal 
cocaine use from 1970 to 1980; but did not include blood 
transfusions before 1992, current IV drug use, accidental 
needle punctures, hemodialysis, or body piercings.  With 
respect to the veteran's symptomatology, the veteran reported 
profound fatigue occurring roughly once a month, no nausea or 
vomiting, intermittent arthralgia, and one episode of upper 
right quadrant pain.  The examiner noted that the veteran did 
not have symptoms severe enough to request bed rest or 
treatment by a physician, that the veteran was not taking any 
medication for hepatitis C, and that there was no known 
cirrhosis or hepatocellular carcinoma.  After a physical 
examination, the examiner diagnosed chronic hepatitis C and 
opined that "it is more likely than not that his chronic 
hepatitis C was acquired due to IV drug abuse and intranasal 
cocaine use."

The competent medical evidence of record did not support the 
veteran's service connection claim for hepatitis C as due to 
exposure to an herbicidal agent on a direct basis.  The 
evidence included two competent medical opinions on this 
issue, one stating that the veteran's hepatitis C was not 
related to Agent Orange, the other stating that the veteran 
did not have a dioxin-related condition.  While the veteran 
claimed that his hepatitis C was due to exposure to an 
herbicidal agent, as a layman he is not competent to offer 
opinions on medical diagnosis and causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, the 
Board finds that service connection for hepatitis C as due to 
exposure to an herbicidal agent, including Agent Orange, is 
not warranted.

The medical evidence of record determined that the veteran 
contracted hepatitis C through the use of illicit drugs.  
However, even if the veteran incurred hepatitis C through the 
use of illegal drugs during service, it will not be deemed in 
the line of duty.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§ 3.301(d).  Thus, the Board finds that service connection 
for hepatitis C is not warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  Anxiety Disorder

Herein, the veteran is also seeking entitlement to an initial 
evaluation in excess of 30 percent for an anxiety disorder.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In a June 2006 rating decision, the RO granted service 
connection for anxiety and assigned thereto an initial 
evaluation of 30 percent.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9413.  The veteran subsequently filed a timely appeal of 
this decision seeking a higher initial disability rating.


The Schedule establishes a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Pursuant to Diagnostic Code 9413, an anxiety disorder is 
rated as 30 percent disabling when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent rating is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  A 
70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

In evaluating the evidence, the Board has considered the 
various Global Assessment of Functioning (GAF) scores that 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  DSM-IV at 46-
47.

In June 2006, the veteran underwent a VA examination to 
determine the possible presence of PTSD.  Prior to this 
examination, the veteran had never been hospitalized for 
mental health reasons nor had he ever participated in 
outpatient mental health treatment.  The veteran was also 
noted as not being on any mental health medications at the 
time of the examination.  

The examiner reported that after the veteran's discharge from 
active service, he described an extensive legal history 
centered on alcohol and drugs, resulting in a total of 3 
years of jail/prison time.  For the 3 or 4 years prior to the 
examination, the veteran reported working on earning a 
bachelor's degree.  The veteran further reported working for 
20 years as a truck driver before getting fired in 2001 for a 
variety of reasons including drugs.  Since being fired, the 
veteran claimed to have worked a ministry for 5 years on a 
full-time basis.  The veteran reported that he had been 
married for 3 years, had 4 children, and 6 grandchildren, 
with whom the veteran reported having good relationships.  
Despite his efforts to be more social with the people of the 
ministry, the veteran stated he had problems with people and 
had no friends, but a lot of associates.  With the exception 
of occasionally drinking alcohol and the recreational use of 
marijuana, the veteran was noted as being clean and sober for 
many years prior to the examination.  According to the 
examiner,

the veteran described a fairly good 
psychosocial functional status.  He is 
currently in college and has a fairly 
stable employment history, he does keep 
up with routine responsibilities of 
self-care, his family role functioning 
is good, his physical health in mixed, 
his social/interpersonal relationships 
are improving and his 
recreational/leisure pursuits include 
the veteran staying very busy with his 
ministry work.

The mental status examination revealed that the veteran 
demonstrated no impairment of thought process or 
communication, as well as delusions or hallucinations.  His 
eye contact and interaction was within normal limits.  He 
denied suicidal ideations, but endorsed homicidal thoughts, 
without ideations, plans, or intent.  The veteran reported a 
good history of personal hygiene and other basic activities 
of daily living, and was oriented to person, time, and place.  
He denied obsessive or ritualistic behaviors, panic attacks, 
and depression or anxiety, but endorsed a history of impaired 
impulse control.  His rate and flow of speech was normal.  
The veteran reported short-term memory problems.  He stated 
that he had sleep difficulties, and energy during the day 
described as "hyper."  Although the examiner concluded that 
the veteran's psychiatric disorder was due directly to his 
combat exposure during in Vietnam, PTSD was not found.  The 
diagnosis was anxiety disorder, not otherwise specified, and 
a GAF score of 60 was assigned, indicating moderate symptoms.  
See DSM-IV.

In March 2007, the veteran underwent a second VA examination 
to determine the presence and severity of any mental 
disorder.  Since the first VA examination in 2006, the 
veteran reported that he had not been hospitalized for mental 
health reasons, nor had he participated in outpatient mental 
health treatment, but was participating in a weekly PTSD 
support group.  The veteran also reported that he was still 
employed doing maintenance on a full-time basis, that the job 
was going well, and that he enjoyed working by himself.  
Moreover, the veteran stated that he had not lost any time 
from work in the past 12 months due to a mental health issue.  
Though it was reported in the first VA examination that the 
veteran had been married for 3 years, in this examination the 
veteran reported being married for 35 years, while also 
stating that he continued to have a good relationship with 
his wife and children.  The veteran noted that he had a few 
family friends that spend social time with him, but otherwise 
did not do much socially because he "needs [his] space."  
The veteran's subjective complaints were noted as the 
following:

I am better off by myself, friendly, but 
selective.  I need my space.  My 
symptoms are no more than I have always 
had, I go into funks, but am better at 
bringing myself out of it through 
selftalk.  I have better control over it 
now [than] ever.  I get mad and 
frustrated when I am in a funk.

The mental status examination revealed that the veteran 
demonstrated no impairment of thought process or 
communication, as well as delusions or hallucinations.  His 
behavior was appropriate.  He denied suicidal and homicidal 
thoughts, and reported a good history of personal hygiene and 
other basic activities of daily living.  The veteran was 
oriented to person, time, and place, but reported some short- 
and long-term memory problems.  He denied obsessive or 
ritualistic behaviors, panic attacks, and diagnosable 
depression or anxiety/worry, and impaired impulse control.  
His rate and flow of speech was normal.  The veteran reported 
sleep difficulties, and stated that his energy was good some 
days, and drained other days due to his liver problems.  The 
diagnosis was anxiety disorder, not otherwise specified, and 
a GAF score of 65 was assigned, indicating mild symptoms.  
See DSM-IV.  The examiner also stated that other than getting 
into infrequent, fairly mild, and short-lived "funks," the 
veteran had been stable, if not improved since the last VA 
examination.

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent.  The 
veteran's GAF scores were 60 and, most recently, 65.  As 
noted above, a GAF score of 60 reflects a moderate level of 
symptoms, and a GAF score of 65 reflects a mild level of 
symptoms.  Although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  
Accordingly, an examiner's classification of the level of 
psychiatric impairment, by word or by a GAF score, is to be 
considered but is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  Id.; see also 38 C.F.R. § 4.126 
(2008); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

The veteran reported symptoms of memory loss, past homicidal 
ideations without plan or intent, impaired impulse control, 
and difficulties sleeping.  However, prior to being fired in 
2001, the veteran reported working as a truck driver for 20 
years, and since being fired, has worked on a full-time 
basis, albeit preferring to work alone.  The veteran also 
report having a wife of 35 years, 4 children, and 6 
grandchildren, with whom he had good relationships.  The 
veteran claimed to have a lot of associates and a few family 
friends with whom occasionally socialized.  Both of the 
mental status examinations revealed no impairment of thought 
process or communication, no delusions or hallucinations, no 
suicidal ideations, and appropriate behavior, with normal 
rate and flow of speech.  The veteran reported a good history 
of minimal personal hygiene and other basic activities of 
daily living.  The veteran was oriented to time, place, and 
person, without obsessive or ritualistic behaviors, or panic 
attacks.  

At no point does the medical evidence of record demonstrate 
that the veteran experienced occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, or impaired abstract thinking.  Accordingly, a 
rating in excess of 30 percent is not warranted at any point 
since the initial grant of service connection.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9413.  While there may have been 
day-to-day fluctuations in the veteran's anxiety disorder, 
the evidence shows no distinct periods of time, since service 
connection became effective in March 2004, during which the 
veteran's anxiety disorder had varied to such an extent that 
a rating greater or less than 30 percent would be warranted.  
Thus, staged ratings are not in order, and the 30 percent 
rating for anxiety disorder is to be continuous since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  In exceptional cases 
where the rating is inadequate, it may be appropriate to 
assign an extraschedular rating.  38 C.F.R. § 3.321(b) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-
connected disability affects employment "in ways not 
contemplated by the rating schedule[,]" § 3.321(b)(1) is 
applicable).

The Board finds that the veteran's disability picture was not 
so unusual or exceptional in nature as to render his 30 
percent rating inadequate.  The veteran's anxiety disorder is 
evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, 
the criteria of which is found by the Board to specifically 
contemplate the level of disability and symptomatology.  As 
noted above, the veteran's anxiety disorder is manifested by 
some short- and long-term memory problems, diagnosable 
depression and anxiety/worry, impaired impulse control, 
difficulties sleeping, no impairment of thought process or 
communication, no delusions or hallucinations, appropriate 
behavior, no suicidal or homicidal ideations, good history of 
minimal personal hygiene and other basic activities of daily 
living, oriented to time, place, and person, no obsessive or 
ritualistic behaviors, no panic attacks, and speech rate and 
flow within normal limits.  When comparing this disability 
picture with the symptoms contemplated by the Schedule, the 
Board finds that the veteran's symptoms are more than 
adequately contemplated by a 30 percent disability rating for 
his service-connected anxiety disorder.  A rating in excess 
thereof is provided for certain manifestations of the 
service-connected anxiety disorder but the medical evidence 
of record did not demonstrate that such manifestations were 
present in this case.  The criteria for a 30 percent 
disability rating more than reasonably describes the 
veteran's disability level and symptomatology and, therefore, 
the currently assigned schedular evaluation is adequate and 
no referral is required.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hepatitis C is denied.

Service connection for an initial evaluation in excess of 30 
percent for an anxiety disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


